Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered October 12, 1978, convicting her of arson in the second degree, after a nonjury trial, and imposing sentence. Judgment *909reversed, on the facts, indictment dismissed, and case remitted to the Supreme Court, Queens County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. Defendant’s guilt was not proved beyond a reasonable doubt (see CPL 470.15, subd 5). Rabin, J. P., Gulotta, Cohalan and O’Connor, JJ., concur.